DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.
 
	Claims 1-20, 22, 23, and 33-35 have been canceled.
	Claims 21, 24, 32, and 36-40 are pending.
Claims 38-40 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

Claims 21, 24, 32, 36, and 37 are currently under consideration as they read on an antibody having affinity for CD40, wherein the antibody comprises S267E in the Fc region.

RESPONSE TO APPLICANT’S STATEMENT OF SUBTANCE OF INTERVIEW

	Applicant filed STATEMENT FO SUBSTANCE OF INTERVIEW on April 12, 2021.  In the STATEMENT, applicant asserts:

	
    PNG
    media_image1.png
    103
    681
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    634
    media_image2.png
    Greyscale

The STATEMENT is false and unprofessional. The Examiner conduced an Applicant-initiated telephone interview on March 5, 2021 with Applicant’s representative Timothy Worrall and Fabian Koenigbauer.  No interview agenda was provided to the Examiner prior to the interview.  During the interview, applicant’s representative Timothy Worrall repeatedly accused that the Examiner did not understand the basic knowledge of incorporation by reference. This was confusing since nowhere in the prosecution history issues regarding incorporation by reference were raised.  In fact, applicant’s amendment to the specification to introduce new Figure 55 (present in provisional USSN 60/953,174 filed on July 31, 2007 but not in the instant specification as-filed) was entered.  Furthermore, applicant forcefully asked the Examiner for suggestion for allowance. According to MPEP 713.01, the examiner should not hesitate to state, when appropriate, that claims presented for discussion at an interview would require further  When the Examiner indicated that the response filed by applicant would require more time to consider, applicant’s representatives terminated the interview. Contrary to applicant’s assertion, the claims are not in condition for allowance for the reasons stated in this Office Action.

3.	The amendment to the specification to introduce new Figure 55 (present in the provisional USSN 60/953,174, filed on July 31, 2007) is entered.

4.	In view of applicant’s amendment, the prior rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21, 24, 32, 36, and 37 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.  

	The claims are drawn to an antibody having affinity for CD40 and FcγRIIb on a B cell or dendritic cell, wherein the antibody comprises an Fc modification consisting of the maino acid substitution S267E in an Fc region as compared to a parent Fc region, wherein the antibody has an enhanced binding affinity to FcγRIIb and enhanced activation of the B cell or dendritic cell relative to a parent antibody.


	The specification concludes that “[i]n the case of CD40, this may be the result of its role as a positive regulator of B cell activation via engagement at the T cell interface. It is known that some of the antibodies used are agonist, that is to say that their binding of CD40 on B cells and other cells promotes positive signaling and activation of B cells. In a sense these antibodies are mimicking the co-activation signal of a T cell. The antibody (and thus epitope) dependence of this activation is likely related to the capacity of the antibodies to agonize. The reason for the enhanced agonism and stimulation of the B cells upon high affinity (S267E/L328F) engagement of Fc.gamma.RIIb, but not using WT IgG1 or Fc-KO, is not currently clear, and requires further study” (see  [345] in page 117 of the specification as-filed).

	The newly added Figure 55 discloses relative B cell viability in the presence of an IgG1 Fc variant S267E anti-CD40 antibody: 

    PNG
    media_image3.png
    529
    676
    media_image3.png
    Greyscale

	However, there is insufficient written description in the specification as-filed of the claimed antibody having affinity for CD40 and FcγRIIb on a B cell or dendritic cell, wherein the antibody comprises an Fc modification consisting of the amino acid substitution S267E in an Fc region as compared to a parent Fc region, wherein the antibody has an enhanced binding affinity to FcγRIIb and enhanced activation of the B cell or dendritic cell relative to a parent antibody for the reasons of record.

	Applicant’s arguments have been fully considered but have not been found persuasive.  Applicant continuously argues that the newly added Figure 55 supports the claims.  Applicant asserts that increased B cell proliferation was demonstrated by a CD40-267E modification regardless of the anti-CD40 antibody.  Applicant further argues that the specification discloses five anti-CD40 antibodies agonists or antagonists with modification in the Fc region in Figure 

	This is not found persuasive for following reasons:

	Applicant’s arguments that the claims encompass any anti-CD40 antibodies (regardless the nature of the antibody, e.g. agonist or antagonist) are inconsistent with the disclosure in the instant specification which states “[i]n the case of CD40, this may be the result of its role as a positive regulator of B cell activation via engagement at the T cell interface. It is known that some of the antibodies used are agonist, that is to say that their binding of CD40 on B cells and other cells promotes positive signaling and activation of B cells. In a sense these antibodies are mimicking the co-activation signal of a T cell. The antibody (and thus epitope) dependence of this activation is likely related to the capacity of the antibodies to agonize. The reason for the enhanced agonism and stimulation of the B cells upon high affinity (S267E/L328F) engagement of Fc.gamma.RIIb, but not using WT IgG1 or Fc-KO, is not currently clear, and requires further study” (see  [345] in page 117 of the specification as-filed). Even among the agonist anti-CD40 antibodies, mutations in the Fc region that would enhance binding to FcγRIIb do not necessarily enhance the activation of B cell (e.g. see Figure 34B of the specification as filed). For example, in Figure 34B, it shows that both anti-CD40 antibody clones S2C6 and G2B.5 with mutations S267E/L328F do not even promote proliferation, much less activation of B cells. While the Figure 55 discloses treating with anti-CD40 antibody 5D12 consisting a single amino acid substitution S267E results in more viable B cells, it does not show that these B cells are activated.  


st paragraph in left col. in page 520).  Yet, only 5D12 with S267E/L328F appear to have similar effect on B cell proliferation compared to unmodified parent S2C6 (see Figure 34B).  Nowhere in the specification, including the newly added Figure 55, shows any anti-CD40 antibody comprising an Fc modification consisting of the amino acid substitution S267E, wherein the antibody enhances activation of B cell or dendritic cell.  

Contrary to applicant’s arguments, it does not appear based upon the limited disclosure of one agonist anti-CD40 antibody 5D7 consisting of S267E substitution in the Fc region in the newly added Figure 55 about relative viability of purified B cell alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus od an antibody having affinity for CD40 and FcγRIIb comprising an Fc modification consisting of the amino acid substitution S267E, wherein the antibody enhances activation of the B cell or dendritic cell.

Given that the instant specification discloses that the reason for enhanced agonism related to the binding of the antigen of the antibody and stimulation of B cell of some agonistic anti-CD40 antibody Fc mutations with enhanced binding to FcγRIIb is not clear and requires further study, it does not appear that applicant was in possession of the genus of antibody having affinity for CD40 and FcγRIIb, wherein the antibody comprises an Fc modification consisting of S267E amino acid substitution in the Fc region, and wherein the antibody activates the B cell and dendritic cell at the time the instant invention was filed. Contrary to applicant’s arguments, note that the specification discloses a single species of the human anti-CD40 5D7 IgG1 antibody consisting S267E substitution in the newly added Figure 55 which shows B cell proliferation.  The disclosure of the single antibody clone 5D7 with S267E substitution that enhanced B cell proliferation is not sufficient to support the entire genus of an antibody having affinity for CD40 and FcγRIIb on a B cell or dendritic cell, wherein the antibody comprises an Fc modification consisting of the amino acid substitution S267E in an Fc region as compared to a parent Fc 

It should be noted that recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) discussed above as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen Inc. v. Sanofi, No. 17-1480 (Fed. Cir. 2017),  the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure (e.g. affinity for CD40 and FcγRIIb on a B cell or dendritic cell and the functions of activating the B cell or dendritic cell), or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the antibody having affinity for CD40 and FcγRIIb on a B cell or dendritic cell, wherein the antibody activates the B cell or dendritic cell. 

Given that the instant specification discloses that the reason for enhanced agonism related to the binding of the antigen of the antibody and stimulation of B cell of some agonistic anti-CD40 antibody Fc mutations with enhanced binding to FcγRIIb is not clear and requires further study, it does not appear that applicant was in possession of the genus of antibody having affinity for CD40 and FcγRIIb, wherein the antibody comprises an Fc modification consisting of S267E amino acid substitution in the Fc region, and wherein the antibody enhances activation of the B cell and dendritic cell at the time the instant invention was filed.

	As such, applicant’s arguments have not been found persuasive.


8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

9.	Claims 21, 24, 32, 36, and 37 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Dahiyat et al. (US 2006/0121032) in view of de Goer de Herve et al. (Blood 15 October 2005, 106;8:2806-2814) or Vonderheide et al. (Journal of Clinical Oncollogy March 1, 2007, 25;7:876-883) and Dhodapka et al. (PNAS February 22, 2005, 102;8:2910-2915) for the reasons of record.

Dahiyat et al. teach antibody Fc variants comprising amino acid substitutions in the Fc region, wherein the antibody binds target antigens and the Fc variants exhibits increased binding affinity to FcγRIIb, specifically, variant 338 S267E (serine in position 267 being substituted by glutamic acid) showing over 90 fold increase in binding affinity to FcγRIIb relative to the wild type parent Fc having serine in position 267 (e.g. see Figure 15).  Dahiyat et al. teach that antibody Fc variants with enhanced binding to FcγRIIb than parent antibody comprising unmodified Fc region can act as FcγRIIb agonist or antagonist, wherein the antagonist is capable 

	Further, Dahyiat et al. teach that the antibody Fc variant with enhanced FcγRIIb affinity can coengage the FcγRIIb and the target antigen on the surface of the same immune cell, thereby inhibiting proliferation, apoptosis, or other anti-proliferative effect; or antigen and FcγRIIb coengagement on the same cell may be advantageous when the Fc variant is being used to modulate the immune system (e.g. see paragraph [0124] on page 18). Dahyiat et al. method of enhancing macrophage activation by administering the antibody variant (e.g. see claims 1-9).

	Further, Dahyiat et al. teach well-known anti-cancer antibody including anti-CD40 antibody (e.g. see paragraph [0207] on pages 34-35) and state “Fc variants may be constructed in a parent Fc polypeptide irrespective of its context. That is to say that, the sole criteria for a parent Fc polypeptide is that it comprise an Fc region” (see [0096]).

	The reference teachings differ from the claimed invention by not exemplifying an anti-CD40 antibody Fc variant comprising S267E amino acid substitution in the Fc region.

	de Goer de Herve et al. teach that injection of agonistic anti-CD40 antibody in mice lead to optimal activation of CD8 T cells (e.g. see right column in page 2806). de Goer de Herve et al. further teach that agonistic anti-CD40 antibody could lead to better immune response to pathogens or tumors (e.g. see right column on page 2813).

	Vonderheide et al. teach that CD40, a member of tumor necrosis factor receptor (TNFR) superfamily on dendritic cells and B cells, regulates immune activation, mediates tumor apoptosis, and is considered a target for cancer therapy (e.g. see left column on page 876).  Vonderheide et al. further teach that the fully human anti-CD40 agonist monoclonal antibody CP-870,893 has both direct and indirect effect on tumor cell death; it activates human antigen presenting cells in vitro and inhibits human tumor growth in vivo (e.g. see pages 876-877).  

	Dhodapkar et al. teach that dendritic cells are highly differentiated APC cells that play a key role in the initiation and regulation of T cell immunity to pathogens and tumors (e.g. see left column on page 2910).  The reference teaches that dendritic cells express both activating and inhibitory Fcγ receptors; antibodies (e.g. clone 2B6) selectively block the inhibitory Fcγ (FcγRIIb) leads to spontaneous and full dendritic cell (DC) maturation, making them capable of presenting antigen from antibody-coated tumor cells and generating tumor-specific T cells without the need for a further maturation stimulus (e.g. see pages 2910-2911). Dhodapkar et al. teach blockage of the inhibitory FcγRIIb on DCs leads to enhanced tumor-specific T cells (e.g. left column on page 2915).  Dhodapkar et al. expression of the inhibitory FcγRIIb on B cells is critical in maintaining peripheral tolerance (e.g. see right column on page 2915).  The reference concludes that blockage of FcγRIIb leads to the induction of antitumor immunity without the need for exogenous maturation stimuli and can boost T cell response by means of monoclonal antibodies in vivo; blocking FcγRIIb can improve the efficacy of monoclonal antibodies against cancer of infection (e.g. see right column on page 2915).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was made to modify the anti-CD40 antibody of de Goer de Herve et al. or Vonderheide et al. following the teachings of Dahiyat et al. regarding making Fc variant with enhanced binding affinity to FcγRIIb. The ordinary artisan at the time the invention was made would have been motivated to do so, and have a reasonable expectation of success, since both anti-CD40 antibody (e.g. agonistic anti-CD40 antibody taught by de Goer de Herve et al. or Vonderheide et al.) and blocking anti-FcγRIIb antibody (e.g. those taught by Dhodapkar et al.) can enhance DC and B cell function for the desired antitumor immunity. A single antibody comprising Fc variants with enhanced affinity to FcγRIIb (e.g. anti-CD40 antibody Fc variants) can be produced by method described by Dahiyat et al. to coengage CD40 antigen and FcγRIIb for in vitro or in vivo studying cancer therapy. Such anti-CD40 antibody Fc variant would inherently/intrinsically have the function of activating at least one B cell or dendritic cells.



Applicant’s reiterates arguments filed previously on September 19, 2019 and April 22, 2020.  These arguments have been fully addressed in the Office Action mailed on January 22, 2020 and June 5, 2020.  

Applicant continuously argues Dahiyat does not provide a reasonable expectation of modifying anti-CD40 antibody, rather Dahiyat teaches only anti-CD20 antibody or anti-CD52 antibody which are different from the instantly claimed anti-CD40 antibody.  Applicant once again argues that Dahiyat provides no guidance as to whether Fc modification consists of S267E substitution would enhance or diminish B cell activation. Applicant asserts that both Vonderheide and de Goer de Herve teach the use of anti-CD40 anti-cancer as cancer therapies but also caution side effects.  DeGoer de Herve additionally call for caution in CD40 mAb based immunotherapy in page 2813.  Vondertheide teach that anti-CD40 antibody CP-870, 893 binds a wide variety of benign cells expressing CD40.  Applicant further alleges that the Examiner ignored the state of the art teaching about doubts regarding the importance of antibody having affinity to CD40 and FcγRIIb.  Applicant once again argues that Li and Ravetch (Science 2011, 333:1030-1032, reference on IDS filed on June 11, 2019) teach anti-CD40 antibody with enhanced binding affinity to FcγRIIb can increase in immune activation and cytotoxic activity.  Applicant further argues Richmond and Vonderheide (Cancer Immunol Res. 2014, January 1, 2(1), copy of the reference not listed on IDS nor submitted) teach modification to the Fc region of anti-CD40 antibody CP-870,893 is not necessary.  Applicant argues Dahan (Cancer Cell 2016, 29:820-831, reference on IDS filed on June 11, 2019) teach that engagement of the FcγRIIb is an absolute requirement for in vivo antitumor activity of agonistic mouse anti-CD40 monoclonal antibodies.  Therefore, applicant asserts that at the time the invention was filed and well after, there is no basis and reasonable expectation of success for an anti-CD40 antibody with increased affinity to FcγRIIb.  Applicant repeatedly argues that one of ordinary skill in the art would not be motivated to combine the cited reference to create the presently claimed antibody.  Applicant asserts that the state of the art gave opposing view as to the use of anti-CD40 antibodies in cancer therapy.  Applicant argues that increased affinity to FcγRIIb of anti-CD40 antibodies was both unexpected and not fully accepted by the art as shown in Li and Ravetch discussed above.  Applicant argues that the secondary references Dhodapkar and Dahiyat do not overcome the 

This is not found persuasive for the reasons of record.  

In response to applicant’s argument that Dahiyat did not reduce to practice of an anti-CD40 antibody consisting of S267E substitution, note that Dahiyat’s teachings are not so limited to the working examples, rather, the teachings of Dahiyat when considered in its entirety encompass anti-CD40 antibody.  For example, Dahyiat et al. teach well-known anti-cancer antibody including anti-CD40 antibody (e.g. see paragraph [0207] on pages 34-35) and state “Fc variants may be constructed in a parent Fc polypeptide irrespective of its context. That is to say that, the sole criteria for a parent Fc polypeptide is that it comprise an Fc region” (see [0096]).Further, applicant’s own specification provides only one single anti-CD40 human IgG1 antibody 5D7 consists of S267E substitution for enhanced relative viability of purified B cell but not enhanced activation for B cell and nor enhanced activation of dendritic cells. As such, applicant appears to argue for a double standard, holding the teachings of the prior art to a higher level than what is found in the instant specification.  

Applicant’s arguments have been fully rebutted in the previous Office Actions, e.g. mailed on January 22, 2020.  While objective evidence of nonobviousness (e.g. unexpected results) have been fully considered but it is not conclusive or convincing.  

	Contrary to applicant’s arguments of improved clinical efficacy of anti-CD40 antibody having FcγRIIb binding being unexpected as taught by Li and Ravetch, note that the reference 
Further, contrary to applicant’s assertion of lack of motivation to combine, note that the obviousness inquiry does not ask "whether the references could be physically combined but whether the claimed inventions are rendered obvious by the teachings of the prior art as a whole." In re Etter, 756 F.2d 852 (Fed. Cir. 1985) (en banc); see also In re Keller, 642 F.2d 413 (CCPA 1981) (stating "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference"). Rather, in a case such as this where each of the elements of the claim are known to the art, the obviousness inquiry requires a finding that the combination of known elements was obvious to a person with ordinary skill in the art. 
	Here, the claimed elements anti-CD40 antibody comprising S267E amino acid substitution in the Fc region were disclosed by the prior art.  For example, Vonderheide et al. teach agonist anti-CD40 antibody was well tolerated and biologically active and was associated with antitumor activity (e.g. see Conclusion in page 876).  Vonderheide et al. also teach that considerable data demonstrate that signaling via CD40 activates antigen-presenting cells including dendritic cells and B cells (e.g. see left col. in page 876) in tumor bearing host, CD40 agonist antibody triggers effective immune response against tumor-associated antigen (e.g. see right col. in page 876); and fully human and selective anti-CD40 agonist monoclonal antibody can activate human antigen presenting cell in vitro and inhibit human tumor growth in mice models (see lines 1-4 in left col. in page 877).  While de Goer de Herve et al. caution the risk of autoimmunity, nonetheless, teach agonistic anti-CD40 antibody could lead to better immune response to pathogens or tumor that are immune tolerant (escaping from the immune system) (e.g. see lines 2-6 in right col. in page 2813).  In addition, Dahiyat et al. discloses that anti-CD40 antibodies are anti-cancer antibodies (e.g. see [0207]). As such, there are ample evidence in the prior art to support the use of anti-CD40 antibody at the time the invention was filed.  

Thus, an ordinary skill in the art would know that modifying anti-CD40 antibody (e.g. agonist antibody disclosed by de Goer de Herve et al. or Vonderheide et al.) by incorporating amino acid substitution in the Fc region such as S267E (showing 90 fold increase in binding to FcγRIIb relative to the unmutated Fc region) would be helpful in reducing autoimmunity risk in anti-CD40 therapy since FcγRIIb is an inhibitory receptor for the Fc region in view of the teachings of Dahiyat et al. 
Moreover, Dhodapkar et al. teach that dendritic cells express both activating and inhibitory Fcγ receptors; antibodies (e.g. clone 2B6) selectively block the inhibitory Fcγ (FcγRIIb) leads to spontaneous and full dendritic cell (DC) maturation, making them presenting antigen from antibody-coated tumor cells and generating tumor-specific T cells without the need for a further maturation stimulus (e.g. see pages 2910-2911). Dhodapkar et al. teach blockage of the inhibitory FcγRIIb on DCs leads to enhanced tumor-specific T cells (e.g. left column on page 2915).  Dhodapkar et al. expression of the inhibitory FcγRIIb on B cells is critical in maintaining peripheral tolerance (e.g. see right column on page 2915).  The reference concludes that blockage of FcγRIIb leads to the induction of antitumor immunity without the need for exogenous maturation stimuli and can boost T cell response by means of monoclonal antibodies in vivo; blocking FcγRIIb can improve the efficacy of monoclonal antibodies against cancer of infection (e.g. see right column on page 2915). 

It is noted that the anti-FcγRIIb antibody 2B6 used by Dhodapkar et al. can compete for immune complex binding to the FcγRIIb and thus, one of ordinary skill in the art would understand that the 2B6 antibody binds the same region on FcγRIIb as the Fc region of an antibody.  Thus, Fc variant having enhanced binding to FcγRIIb would be expected to have similar function and the blocking antibody 2B6 – namely induce spontaneous and full dendritic 

Therefore, one of ordinary skill would be motivated to modify the anti-CD40 antibody by making simple amino acid substitution S267E in the Fc region with reasonable expectation of success, because the S267E substitution in the Fc region would enhance the binding of the antibody to FcγRIIb on B cell and dendritic cells leading to enhanced tumor-specific T cells; such modification would further enhance the effect of agonistic anti-CD40 antibody (known to have the function of activating antigen-presenting cells including dendritic cells and B cells)  
Note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988).  

	In addition, all cancer treatments are known to have side effects. Here, contrary to applicant’s arguments of lack of motivation to combine the reference for cancer treatment, note that the claims are drawn to a product ---- antibody having affinity for CD40 and FcγRIIb, not method of treating cancer.  Therefore, the issue here is not whether one of skill in the art would have been motivated to modify an anti-CD40 antibody by incorporate amino acid substitution S267E for a method of treating cancer.  Rather, the question is whether a skilled artisan would have combine the teachings of the prior at to produce the claimed product for variety of uses (e.g. for diagnostic, research or therapeutic). 

The reason or motivation to modify the references are not limited to cancer treatment, rather, could be for different purpose and solve a different problem, e.g. to investigate the in vitro effects of anti-CD40 antibody and its relationship to FcγRIIb binding in view of the teachings of the references.  Indeed, Dahiyat et al. specifically state “[t]he Fc variants of the present invention may find use in a wide range of products. In one embodiment the Fc variant of the invention is a therapeutic, a diagnostic, or a research reagent, preferably a therapeutic” (see [0103]).

"The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     	"There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

	Here, given that the agonist anti-CD40 antibody has been shown to directly inhibit tumors, rescue the function of antigen-presenting cells, and triggers active immune response against tumor-associated antigens and given that blocking FcγRIIb on antigen presenting cells including B cell and dendritic cells leads to enhanced tumor-specific T cells, and since amino acid substitution S267E in the Fc region of an IgG antibody can enhance binding to FcγRIIb over ninety fold as compared to the unmodified Fc region, an ordinary skill in the art would have been motivated to combine the teachings of the references to make amino acid substitution S267E in the Fc region of the anti-CD40 antibody with reasonable expectation of success. The modify anti-CD40 antibody would be expected to have enhanced binding to FcγRIIb and activate antigen presenting cells including B cell or dendritic cell (both express FcγRIIb).
	
	Therefore, applicant’s arguments have not been found persuasive.
10.	No claim is allowed.


THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CHUN W DAHLE/Primary Examiner, Art Unit 1644